Exhibit 10.90

﻿

SBA COMMUNICATIONS CORPORATION
2020 PERFORMANCE AND EQUITY INCENTIVE PLAN

1. Establishment, Effective Date and Term

SBA COMMUNICATIONS CORPORATION, a Florida corporation (the “Company”), hereby
establishes the “SBA Communications Corporation 2020 Performance and Equity
Incentive Plan” (as amended from time to time, the “Plan”).  The effective date
of the Plan shall be the date the Plan is approved by the shareholders of the
Company (the “Effective Date”).  Unless earlier terminated pursuant to
Section 25 hereof, the Plan shall terminate on the tenth anniversary of the
Effective Date.

2. Purpose

The purpose of the Plan is to promote the interests of the Company, its
Subsidiaries and its shareholders by (i) attracting and retaining officers,
employees and directors of, and consultants to, the Company and its Subsidiaries
and Affiliates; (ii) motivating such individuals by means of performance-related
incentives to achieve long-range performance goals; (iii) enabling such
individuals to participate in the long-term growth and financial success of the
Company; (iv) encouraging ownership of stock in the Company by such individuals;
and (v) linking their compensation to the long-term interests of the Company and
its shareholders.

3. Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” means any entity that is directly or indirectly controlled by the
Company or any entity in which the Company has a significant ownership interest
as determined by the Committee provided that the entity is one with respect to
which the Class A Common Stock will qualify as “service recipient stock” under
Code Section 409A.

“Applicable Laws” shall mean the requirements relating to the administration of
stock option plans under U.S. federal and state laws, any stock exchange or
quotation system on which the Company has listed or submitted for quotation the
Class A Common Stock to the extent provided under the terms of the Company’s
agreement with such exchange or quotation system and, with respect to Awards
subject to the laws of any foreign jurisdiction where Awards are, or will be,
granted under the Plan, the laws of such jurisdiction.

“Appreciation Date” shall mean the date designated by a holder of Stock
Appreciation Rights for measurement of the appreciation in the value of rights
awarded to him or her, which date shall be the date notice of such designation
is received by the Committee, or its designee.

“Award” shall mean any Option, Restricted Stock Award, Restricted Stock Unit,
Stock Appreciation Right, Stock Bonus, Performance Award, Other Stock-Based
Award or other award granted under the Plan, whether singly, in combination or
in tandem, to a Participant by the Committee pursuant to such terms, conditions,
restrictions and/or limitations, if any, as the Committee may establish or which
are required by applicable legal requirements.

“Award Agreement” shall mean an agreement, contract or other instrument or
document evidencing the terms and conditions of an individual Award, which may
be in written or electronic format, in such form and with such terms as may be
specified by the Committee.  Each Award Agreement is subject to the terms and
conditions of the Plan.  An Award Agreement may be in the form of either (i) an
agreement to be either executed by both the Participant and the Company or
offered and accepted electronically as the Committee shall determine or
(ii) certificates, notices or similar instruments as approved by the Committee.

“Beneficial Ownership” (including correlative terms) shall have the meaning
given such term in Rule 13d-3 promulgated under the Exchange Act and any
successor to such Rule.

“Board” shall mean the Board of Directors of the Company.





1

--------------------------------------------------------------------------------

 

“Cause” shall mean, unless otherwise defined in the applicable Award Agreement,
(i) failure or refusal of the Participant to perform the duties and
responsibilities that the Company requires to be performed by him or her,
(ii) gross negligence or willful misconduct by the Participant in the
performance of his or her duties, (iii) commission by the Participant of an act
of dishonesty affecting the Company, or the commission of an act constituting
common law fraud or a felony, (iv) the Participant’s commission of an act (other
than the good faith exercise of his or her business judgment in the exercise of
his or her responsibilities) resulting in material damages or reputational harm
to the Company or (v) the Participant’s material violation of the Company’s Code
of Ethics, Code of Conduct, Insider Trading Policy, International
Anti-Corruption Compliance Policy or other policy the Company has adopted
governing the ethical behavior of Company employees or directors; provided,
however, that if the Participant and the Company have entered into an employment
agreement which defines “cause” for purposes of such agreement, “cause” shall be
defined in accordance with such agreement.  The Committee, in its sole and
absolute discretion, shall determine whether a termination of employment or
service is for Cause.

“Change in Control” shall mean the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i) any Person or related group of Persons (other than the Company or a Person
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires Beneficial Ownership of securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding securities
unless such acquisition is approved by the majority of the Board members in
office immediately preceding such acquisition;

(ii) there is a change in the composition of the Board over a period of twenty
four (24) consecutive months (or less) such that a majority of the Board members
(rounded up to the nearest whole number) ceases to be comprised of individuals
who either (i) have been Board members continuously since the beginning of such
period or (ii) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in
clause (i) who were (x) still in office at the time such election or nomination
was approved by the Board and (y) not initially (a) appointed or elected to
office as a result of either an actual or threatened election and/or proxy
contest by or on behalf of a Person other than the Board, or (b) designated by a
Person who has entered into an agreement with the Company to effect a
transaction described in (i) above or (iii) or (iv) below;

(iii) the consummation of a merger or consolidation of the Company with any
other corporation (or other entity), other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation in
substantially the same proportions as their ownership of the outstanding voting
securities of the Company immediately prior to such merger or consolidation;
provided, however, that a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
acquires more than 25% of the combined voting power of the Company’s then
outstanding securities shall not constitute a Change in Control;

(iv) the consummation of a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of
which are owned by shareholders of the Company in substantially the same
proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such sale, lease, license or other disposition; or

(v) the complete liquidation of the Company.

The term “Change in Control” shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.   Solely with respect to any Award that constitutes “deferred
compensation” subject to Section 409A of the Code and that is payable on account
of a Change in Control (including any installments or stream of payments that
are accelerated on account of a Change in Control), a Change in Control shall
occur only if such event also constitutes a “change in the ownership”, “change
in effective control”, and/or a “change in the ownership of a substantial
portion of assets” of the Company as those terms are defined under Treasury
Regulation §1.409A-3(i)(5), but only to the extent necessary to establish a time
or form of payment that complies with Section 409A of the Code, without altering
the definition of Change in Control



2

--------------------------------------------------------------------------------

 

for purposes of determining whether a Participant’s rights to such Award become
vested or otherwise unconditional upon the Change in Control.

“Class A Common Stock” shall mean the Class A Common Stock of the Company, par
value $0.01 per share.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Compensation Committee or any other committee
appointed by the Board to administer the Plan pursuant to Section 5 of the
Plan.  However, with respect to grants made to Independent Directors, the
Committee shall mean the Board.  In its absolute discretion, the Board may at
any time and from time to time exercise any and all rights of the Committee
under this Plan, except with respect to matters which under Rule 16b-3 of the
Exchange Act or any regulations or rules issued thereunder are required to be
determined in the sole discretion of the Committee.

“Compensation Committee” shall mean the Compensation Committee of the Board,
which shall consist of two or more Independent Directors, each of whom shall be
a “non-employee director” as defined by Rule 16b-3 of the Exchange Act.

“Disability” shall mean, unless otherwise provided in the applicable Award
Agreement, “permanent and total disability” within the meaning of
Section 22(e)(3) of the Code.

“Eligible Individual” shall mean any individual who is either:  (i) an officer
(whether or not a director) or employee of the Company or one of its
Subsidiaries or Affiliates; (ii) a director of the Company or one of its
Subsidiaries; or (iii) an individual consultant or advisor who renders or has
rendered bona fide services to the Company or one of its Subsidiaries or
Affiliates and who is selected to participate in this Plan by the Committee;
provided, however, that an individual who is otherwise an Eligible Individual
under clause (iii) above may participate in this Plan only if such participation
would not adversely affect either the Company’s eligibility to use Form S-8 to
register under the Securities Act, the offering and sale of shares issuable
under this Plan by the Company or the Company’s compliance with any other
Applicable Laws.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, as of any date, unless otherwise determined or
provided by the Committee in the circumstances, (i) the closing sales price of a
share of Class A Common Stock as furnished by the NASDAQ Global Select Market
(“NASDAQ”) or other principal stock exchange on which the Company’s Class A
Common Stock is then listed for the trading date preceding the date in question
or (ii) if no sales of Class A Common Stock were reported by NASDAQ or other
such exchange on that date, the closing sales price for a share of Class A
Common Stock as furnished by NASDAQ or other such exchange for the next
preceding day on which sales of shares of Class A Common Stock were reported by
NASDAQ.  If the Class A Common Stock is no longer listed or is no longer
actively traded on NASDAQ or listed on a principal stock exchange as of the
applicable date, the Fair Market Value of a share of Class A Common Stock shall
be the value as reasonably determined by the Committee for purposes of the award
in the circumstances.

“Grant Date” shall mean the date upon which an Award is granted to a Participant
pursuant to this Plan or such later date as specified in advance by the
Committee.

“Incentive Stock Option” shall mean an Option which is an “incentive stock
option” within the meaning of Section 422 of the Code and which is identified as
an Incentive Stock Option in the applicable Award Agreement.

“Independent Director” shall mean a member of the Board who is a “non-employee
director,” as defined in Rule 16b-3 of the Exchange Act.

“Insider Trading Policy” shall mean the Company’s Insider Trading Policy, as may
be amended from time to time.

“Issue Date” shall mean the date established by the Committee on which
certificates representing shares of Class A Common Stock shall be issued by the
Company.





3

--------------------------------------------------------------------------------

 

“Non-qualified Stock Option” shall mean an Option that is not intended to meet
the requirements of Section 422 of the Code.

“Option” shall mean any stock option granted pursuant to Section 7 of the Plan.

“Other Stock-Based Award” shall mean an Award granted pursuant to Section 13 of
the Plan.

“Participant” shall mean any Eligible Individual with an outstanding Award.

“Performance Award” shall mean any Award granted under Section 12 of the
Plan.  For purposes of the share counting provisions of Section 4.1 hereof, a
Performance Award that is not settled in cash shall be treated as (i) an Option
Award if the amounts payable thereunder will be determined by reference to the
appreciation of a Share, and (ii) a Restricted Stock Award or a Restricted Stock
Unit Award, as the case may be, if the amounts payable thereunder will be
determined by reference to the full value of a Share.

“Performance Period” shall mean a period of time within which performance
criteria is measured for the purpose of determining whether an Award subject to
performance restrictions has been earned.

“Person” shall mean any person, corporation, partnership, joint venture or other
entity or any group (as such term is defined for purposes of Section 13(d) of
the Exchange Act), other than a parent or Subsidiary of the Company.

“Prior Plan Award” shall mean a grant of a restricted stock unit, an option or
other stock-based award granted under the Prior Plan and is outstanding as of
the Effective Date.

“Prior Plan” shall mean the SBA Communications Corporation 2010 Performance and
Equity Incentive Plan, as amended, which expired by its terms on February 25,
2020.

“Reorganization” shall be deemed to occur if an entity is a party to a merger,
consolidation, reorganization, or other business combination with one or more
entities in which said entity is not the surviving entity, if such entity
disposes of substantially all of its assets, or if such entity is a party to a
spin–off, split–off, split–up or similar transaction; provided, however, that
the transaction shall not be a Reorganization if the Company or any Subsidiary
is the surviving entity.

“Restricted Stock Award” shall mean Awards granted pursuant to Section 8 of the
Plan.

“Restricted Stock Unit” or “RSU” shall mean Awards granted pursuant to Section 9
of the Plan.

“Restriction Period” shall mean the period during which applicable restrictions
apply to a Restricted Stock Award or Restricted Stock Units.

“Section 424 Employee” shall mean an employee of the Company or any “subsidiary
corporation” or “parent corporation” as defined in and in accordance with Code
Section 424.  Such term shall also include employees of a corporation issuing or
assuming a stock option in a transaction to which Code Section 424(a) applies.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Share” shall mean a share of Class A Common Stock, as adjusted in accordance
with Section 16.1 of the Plan.

“Stock Appreciation Right” or “SAR” shall mean an Award granted pursuant to
Section 10 of the Plan.

“Stock Bonus” shall mean an Award granted pursuant to Section 11 of the Plan.

“Stock Ownership Guidelines” shall mean the stock ownership guidelines adopted
by the Board from time to time.





4

--------------------------------------------------------------------------------

 

“Subsidiary” shall mean any Person (other than the Company) of which a majority
of its voting power or its equity securities or equity interest is owned
directly or indirectly by the Company.

“Vesting Date” shall mean the date established by the Committee on which an
award, such as a share of a Restricted Stock Award, may vest.

4. Class A Common Stock Subject to the Plan.

4.1. Aggregate Limits.  Subject to the provisions of Section 16 of the Plan, the
aggregate number of Shares that may be issued pursuant to Awards granted under
the Plan is equal to (a) 3,000,000 Shares plus (b) any Shares subject to Prior
Plan Awards which, on or after the Effective Date, become available for Awards
pursuant to Section 4.2 (collectively, the “Share Limit”).  The Shares subject
to the Plan may be either Shares reacquired by the Company, including Shares
purchased in the open market, or authorized but unissued Shares.

4.2. Issuance of Shares.  For purposes of Section 4.1, the aggregate number of
Shares issued under the Plan at any time shall equal only the number of Shares
actually issued upon exercise or settlement of an Award.  If any Shares subject
to an Award granted under the Plan or a Prior Plan Award are forfeited or such
Award or Prior Plan Award is settled in cash or otherwise expires or terminates
without the delivery of such Shares, the Shares subject to such Award or Prior
Plan Award, as applicable, to the extent of any such forfeiture, cash
settlement, expiration or termination, shall again be available for grant under
the Plan.  If any Shares subject to an Award or a Prior Plan Award are tendered
by a Participant or withheld by the Company to satisfy any tax withholding
obligation with respect to an Award or Prior Plan Award other than an Option or
a SAR (or an option or stock appreciation right granted under the Prior Plan),
such tendered or withheld Shares shall again be available for Awards under the
Plan. Notwithstanding the foregoing, Shares subject to an Award under the Plan
or a Prior Plan Award may not again be made available for grant under the Plan
if such Shares are (i) Shares tendered to or withheld by the Company to pay the
exercise price of an Option, (ii) Shares tendered to or withheld by the Company
to pay the withholding taxes related to Options or SARs or (iii) Shares
repurchased by the Company on the open market with the proceeds of an Award or
Prior Plan Award paid to the Company by or on behalf of the Participant.  With
respect to SARs, if the payment upon exercise of a SAR is in the form of Shares,
the Shares subject to the SAR shall be counted against the available Shares as
one Share for every Share subject to the SAR, regardless of the number of Shares
used to settle the SAR upon exercise.

4.3. Participant and Code Section 422 Limits.  Subject to the provisions of
Section 16 of the Plan, the aggregate number of Shares that may be subject to
all Incentive Stock Options granted under the Plan is 3,000,000 Shares.
Notwithstanding anything to the contrary in the Plan, the limitations set forth
in this Section 4.3 shall be subject to adjustment under Section 16 of the Plan
only to the extent that such adjustment will not affect the status of the
qualification of Incentive Stock Options under the Plan.

4.4. Reservation of Shares; No Fractional Shares; Minimum Issue.  The Company
shall at all times reserve a number of Shares sufficient to cover the Company’s
obligations and contingent obligations to deliver shares with respect to awards
then outstanding under this Plan (exclusive of any dividend equivalent
obligations to the extent the Company has the right to settle such rights in
cash).  No fractional shares shall be delivered under this Plan.  The Committee
may pay cash in lieu of any fractional shares in settlements of awards under
this Plan.

5. Administration

5.1. Authority of Committee.  The Plan shall be administered, construed and
interpreted by the Committee, which shall be appointed by and serve at the
pleasure of the Board; provided, however, with respect to Awards to Independent
Directors, all references in the Plan to the Committee shall be deemed to be
references to the Board.  Subject to the terms of the Plan and Applicable Laws,
and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority in its
discretion to:

(i) designate Participants, determine eligibility for participation in the Plan
and decide all questions concerning eligibility for, and the amount of, Awards
under the Plan;

(ii) determine the type or types of Awards to be granted to a Participant;



5

--------------------------------------------------------------------------------

 

(iii) determine the number of Shares to be covered by, or with respect to which
payments, rights or other matters are to be calculated in connection with
Awards;

(iv) determine the timing, terms, and conditions of any Award;

(v) accelerate the time at which all or any part of an Award may be settled or
exercised;

(vi) determine whether, to what extent, and under what circumstances, Awards may
be settled or exercised in cash, Shares, other securities, other Awards or other
property, or canceled, forfeited or suspended and the method or methods by which
Awards may be settled, exercised, canceled, forfeited or suspended;

(vii) determine whether, to what extent, and under what circumstances cash,
Shares, other securities, other Awards, other property, and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the holder thereof or of the Committee;

(viii) grant Awards as an alternative to, or as the form of payment for, grants
or rights earned or payable under, other bonus or compensation plans,
arrangements or policies of the Company or a Subsidiary or Affiliate;

(ix) make all determinations under the Plan concerning the termination of any
Participant’s employment or service with the Company or a Subsidiary or
Affiliate, including whether such termination occurs by reason of Cause,
Disability, death, or in connection with a Change in Control and whether a leave
constitutes a termination of employment;

(x) interpret and administer the Plan and any instrument or Award Agreement
relating to, or Award made under, the Plan;

(xi) except to the extent prohibited by Section 25.4, amend or modify the terms
of any Award at or after grant with the consent of the holder of the Award;

(xii) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and

(xiii) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan, subject to the
exclusive authority of the Board under this Section 5 to amend or terminate the
Plan.

5.2. Delegation of Authority.

(i) Delegation With Respect to Awards.  Subject to the terms of the Plan, the
Committee’s charter and Applicable Law, the Committee may, but need not,
delegate from time to time some or all of its authority under the Plan to a
committee consisting of one or more members of the Committee to (a) grant
Awards, (b) to cancel, modify or waive rights with respect to Awards, or (c) to
alter, discontinue, suspend or terminate Awards held by Participants; provided,
however, that the Committee may not delegate its authority to take any action
with respect to any Awards held by, or to be granted to, any individual who is
subject on the date of the grant to the reporting rules under Section 16(a) of
the Exchange Act.  Any delegation hereunder shall be subject to the restrictions
and limits that the Committee specifies at the time of such delegation of
authority and may be rescinded at any time by the Committee.  At all times, any
committee appointed under this Section 5.2 shall serve in such capacity at the
pleasure of the Committee.

(ii) Delegation of Ministerial Functions.  The Committee may delegate
ministerial, non-discretionary functions to individuals who are officers or
employees of the Company or any of its Subsidiaries or to third parties.

5.3. Committee Discretion Binding.  Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all



6

--------------------------------------------------------------------------------

 

Persons, including the Company, any Subsidiary or Affiliate, any Participant and
any holder or beneficiary of any Award.  A Participant or other holder of an
Award may contest a decision or action by the Committee with respect to such
Person or Award only on the grounds that such decision or action was arbitrary
or capricious or was unlawful, and any review of such decision or action shall
be limited to determining whether the Committee’s decision or action was
arbitrary or capricious or was unlawful.

5.4. Reliance on Experts.  In making any determination or in taking or not
taking any action under this Plan, the Board or a committee, as the case may be,
may obtain and may rely upon the advice of experts, including employees and
professional advisors to the Company.  No director, officer or agent of the
Company or any of its Subsidiaries shall be liable for any such action or
determination taken or made or omitted in good faith.

5.5. No Liability.  No member of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan, any Award granted or
any Award Agreement entered into hereunder, and the Company shall fully
indemnify all members of the Committee with respect to any such action or
determination.

6. Eligibility.  The Committee may grant awards under this Plan only to those
individuals that the Committee determines to be Eligible Individuals.  An
Eligible Individual who has been granted an award, if otherwise eligible, may be
granted additional awards if the Committee shall so determine.

7. Options.

7.1. Types of Options.  Each Option granted under the Plan may be designated by
the Committee, in its sole discretion, either as (i) an Incentive Stock Option
or (ii) as a Non-qualified Stock Option.  Options designated as Incentive Stock
Options that fail to continue to meet the requirements of Section 422 of the
Code shall be redesignated as Non-qualified Stock Options automatically on the
date of such failure to continue to meet such requirements without further
action by the Committee.  In the absence of any designation, Options granted
under the Plan will be deemed to be Incentive Stock Options to the extent that
such Options meet the requirements of Section 422 of the Code.

7.2. Grant of Options.  Subject to the terms and conditions of the Plan, the
Committee may, at any time and from time to time, prior to the date of
termination of the Plan, grant to such Eligible Individuals as the Committee may
determine, Options to purchase such number of shares of Class A Common Stock on
such terms and conditions as the Committee may determine.  The date on which the
Committee approves the grant of an Option (or such later date as is specified by
the Committee) shall be considered the Grant Date.  All Options granted pursuant
to the Plan shall be evidenced by an Award Agreement in such form or forms as
the Committee shall determine.  Award Agreements may contain different
provisions, provided, however, that all such Award Agreements shall comply with
all terms of the Plan.

7.3. Limitation on Incentive Stock Options.

(i) Section 424 Employees.  Incentive Stock Options may only be granted to
Section 424 Employees.  Subject to the terms and conditions of this Plan and the
Award Agreement (including all vesting provisions and option periods), any and
all Incentive Stock Options which an employee fails to exercise within ninety
(90) days after the date said employee ceases to be a Section 424 Employee shall
automatically be classified as Non-qualified Stock Options to the extent that
said Options have not otherwise been terminated.

(ii) Ten Percent Shareholder.  Notwithstanding any other provision of this Plan
to the contrary, no individual may receive an Incentive Stock Option under the
Plan if such individual, at the time the award is granted, owns (after
application of the rules contained in Section 424(d) of the Code) stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company, unless (a) the exercise price for each share of
Class A Common Stock subject to such Incentive Stock Option is at least one
hundred ten percent (110%) of the Fair Market Value of a share of Class A Common
Stock on the date of grant and (b) such Incentive Stock Option is not
exercisable after the fifth (5th) anniversary of the date of grant.

(iii) Limitation on Grants.  The aggregate Fair Market Value (determined with
respect to each Incentive Stock Option at the time such Incentive Stock Option
is granted) of the shares of Class A Common Stock with respect to which
Incentive Stock Options are exercisable for the first time by an individual
during



7

--------------------------------------------------------------------------------

 

any calendar year (under this Plan or any other plan of the Company) shall not
exceed $100,000.  If an Incentive Stock Option is granted pursuant to which the
aggregate Fair Market Value of shares with respect to which it first becomes
exercisable in any calendar year by an individual exceeds such $100,000
limitation, the portion of such Option which is in excess of the $100,000
limitation, and any Options issued subsequently in the same calendar year, shall
be treated as a Non-qualified Stock Option pursuant to Section 422(d)(1) of the
Code.  In the event that an individual is eligible to participate in any other
stock option plan of the Company which is also intended to comply with the
provisions of Section 422 of the Code, such $100,000 limitation shall apply to
the aggregate number of shares for which Incentive Stock Options may be granted
under this Plan and all such other plans.

(iv) Other Terms.  Award Agreements evidencing Incentive Stock Options shall
contain such other terms and conditions as may be necessary to qualify, to the
extent determined desirable by the Committee, with the applicable provisions of
Section 422 of the Code.

7.4. Exercise Price.  The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Committee, subject
to the following:

(i) The per Share exercise price of an Option shall be no less than 100% of the
Fair Market Value per Share on the Grant Date.

(ii) Notwithstanding the foregoing, at the Committee’s discretion, Options may
be granted in substitution and/or conversion of options or stock appreciation
rights of an acquired entity, with a per Share exercise price of less than 100%
of the Fair Market Value per Share on the date of such substitution and/or
conversion if such exercise price is based on a formula set forth in the terms
of such options/stock appreciation rights or in the terms of the agreement
providing for such acquisition.

7.5. Option Period.  Subject to the provisions of Sections 7.3 and 14.2, each
Option granted pursuant to Section 7 under the Plan shall terminate and all
rights to purchase shares thereunder shall cease on the tenth (10th) anniversary
of the date such Option is granted, or on such date prior thereto as may be
fixed by the Committee and stated in the Award Agreement relating to such
Option.  Notwithstanding the foregoing, the Committee may in its discretion, at
any time prior to the expiration or termination of any Option, extend the term
of any such Option for such additional period as the Committee in its discretion
may determine; provided, however, that in no event shall the aggregate option
period with respect to any Option, including the initial term of such Option and
any extensions thereof, exceed ten (10) years.  Notwithstanding the foregoing,
other than as would otherwise result in the violation of Section 409A of the
Code, an Award Agreement may provide that the term of the Options, other than
Options that are intended to qualify as Incentive Stock Options, shall be
extended automatically if the Options would expire at a time when trading in
Shares is prohibited by law or the Company’s Insider Trading Policy to the 30th
day after the expiration of the prohibition; provided that no extension will be
made if the per Share exercise price of such Option at the date the term would
otherwise expire is above the Fair Market Value of such Share.

7.6. Vesting.  Each Award Agreement will specify the vesting schedule applicable
to the Option granted thereunder.  Notwithstanding the foregoing, the Committee
may in its discretion provide that any vesting requirement or other such
limitation on the exercise of an Option may be rescinded, modified or waived by
the Committee, in its sole discretion, at any time and from time to time after
the date of grant of such Option, so as to accelerate the time at which the
Option may be exercised.

7.7. Exercise of Option.

(i) Procedure for Exercise.

(a) Any Option granted hereunder shall be exercisable according to the terms of
the Plan and at such times and under such conditions as determined by the
Committee and set forth in the respective Award Agreement.  Unless the Committee
provides otherwise:  (1) no Option may be exercised during any leave of absence
other than an approved personal or medical leave with an employment guarantee
upon return; and (2) an Option shall continue to vest during any authorized
leave of absence and such Option may be exercised to the extent vested and
exercisable upon the Participant’s return to active employment status.



8

--------------------------------------------------------------------------------

 

(b) An Option shall be deemed exercised when the Company, or its agent appointed
pursuant to 5.2(ii) receives (1) written, electronic or verbal, to the extent
expressly permitted by the third party or Company, notice of exercise (in
accordance with the Award Agreement) from the person entitled to exercise the
Option; (2) full payment for the Shares with respect to which the related Option
is exercised; and (3) with respect to Non-qualified Stock Option, payment of all
applicable withholding taxes.

(c) Shares issued upon exercise of an Option shall be issued in the name of the
Participant or, if requested by the Participant, in the name of the Participant
and his or her spouse.

(d) The Company shall issue (or cause to be issued) such Shares as soon as
administratively practicable after the Option is exercised.

(ii) Rights as Shareholders.  Unless provided otherwise by the Committee or
pursuant to this Plan, until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a shareholder shall exist with respect to the Shares subject to an Option,
notwithstanding the exercise of the Option.

(iii) Failure to Exercise.  An Award Agreement may specify that, if on the last
day of the Option period, the Fair Market Value of the stock exceeds the
exercise price, the Participant has not exercised the Option, and the Option has
not lapsed, such Option shall be deemed to have been exercised by the
Participant on such last day and the Company shall make the appropriate payment
therefor.

7.8. Form of Consideration.  Unless provided otherwise in the Award Agreement,
the following shall be deemed to be acceptable forms of consideration for
exercising an Option:

(i) cash;

(ii) check or wire transfer (denominated in U.S. Dollars);

(iii) subject to any conditions or limitations established by the Committee in
the applicable Award Agreement, other Shares which have a Fair Market Value on
the date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised;

(iv) subject to any conditions or limitations established by the Committee in
the applicable Award Agreement, withholding of Shares deliverable upon exercise,
which have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Option shall be exercised;

(v) consideration received by the Company under a broker-assisted sale and
remittance program, or “cashless” exercise/sale procedure;

(vi) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws; or

(vii) any combination of the foregoing methods of payment.

8. Restricted Stock Award.

8.1. Grant of a Restricted Stock Award.  Subject to the provisions of the Plan,
the Committee may grant a Restricted Stock Award.  Each grant of a Restricted
Stock Award shall be evidenced by an Award Agreement in such form as the
Committee shall from time to time approve.

8.2. Issue Date and Vesting Date.  At the time of the grant of a Restricted
Stock Award, the Committee shall establish an Issue Date(s) and a Vesting
Date(s) with respect to such Restricted Stock Award.  The Committee may divide a
Restricted Stock Award into classes and assign a different Issue Date and/or
Vesting Date for each class.  Upon an Issue Date with respect to a share of a
Restricted Stock Award, a share of a Restricted Stock Award



9

--------------------------------------------------------------------------------

 

shall be issued in accordance with the provisions of Section 8.4.  Provided that
all conditions to the vesting of a share of a Restricted Stock Award imposed
pursuant to Section 8.3 are satisfied, upon the occurrence of the Vesting Date
with respect to a share of Restricted Stock, such share of Restricted Stock
shall vest.

8.3. Vesting.  At the time of the grant of a Restricted Stock Award, the
Committee may impose such restrictions or conditions, not inconsistent with the
provisions hereof, to the vesting of such Restricted Stock as it, in its
absolute discretion, deems appropriate.  By way of example and not by way of
limitation, the Committee may require, as a condition to the vesting of any
class or classes of shares underlying a Restricted Stock Award, that the
Participant or the Company achieve certain performance criteria, the Class A
Common Stock attain certain stock price or prices, or such other criteria to be
specified by the Committee at the time of the grant of such Shares in the
applicable Award Agreement.

8.4. Issuance of Certificates.

(i) Reasonably promptly after the Issue Date with respect to a Restricted Stock
Award, the Company shall cause to be issued and delivered, either physically or
electronically shares of Class A Common Stock, registered in the name of the
Participant to whom such shares were granted; provided, that the Company shall
not cause a physical stock certificate to be issued unless it has received a
stock power duly endorsed in blank with respect to such shares.  Each stock
certificate representing unvested shares of Restricted Stock shall bear the
following legend:

“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY IS SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING
FORFEITURE AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE SBA
COMMUNICATIONS CORPORATION 2020 PERFORMANCE AND EQUITY INCENTIVE PLAN AND AN
AWARD AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER OF SUCH SHARES AND SBA
COMMUNICATIONS CORPORATION.  A COPY OF THE PLAN AND AGREEMENT IS ON FILE IN THE
OFFICE OF THE SECRETARY OF SBA COMMUNICATIONS CORPORATION.  SUCH LEGEND SHALL
NOT BE REMOVED FROM THE CERTIFICATE EVIDENCING SUCH SHARES UNTIL SUCH SHARES
VEST PURSUANT TO THE TERMS HEREOF.”

(ii) To the extent that the shares of Restricted Stock are delivered
electronically, the Company may make such provisions as it deems necessary to
ensure that each share of Restricted Stock is subject to the same terms and
conditions as shares that are represented by a physical stock certificate.  Each
certificate issued pursuant to Section 8.4(i) hereof, together with the stock
powers relating to the shares of Restricted Stock evidenced by such certificate,
shall be deposited by the Company with a custodian designated by the
Company.  The Company shall cause such custodian to issue to the Participant a
receipt evidencing the certificates held by it which are registered in the name
of the Participant.

8.5. Dividends and Splits.  As a condition to the grant of an award of a
Restricted Stock Award, the Committee may require or permit a Participant to
elect that any cash dividends paid on a share of a Restricted Stock Award be
automatically reinvested in additional shares of Restricted Stock or applied to
the purchase of additional awards under this Plan.  Stock distributed in
connection with a stock split or stock dividend, and other property distributed
as a dividend, shall be subject to restrictions and a risk of forfeiture to the
same extent as the Restricted Stock Award with respect to which such stock or
other property has been distributed.

8.6. Consequences Upon Vesting.  Upon the vesting of a share of a Restricted
Stock Award pursuant to the terms hereof, the vesting restrictions shall cease
to apply to such share.  Reasonably promptly after a share of a Restricted Stock
Award vests pursuant to the terms hereof, the Company shall cause to be issued
and delivered to the Participant to whom such shares were granted, either (i) a
certificate evidencing such shares of Class A Common Stock or (ii) an electronic
issuance evidencing such shares of Class A Common Stock, together with any other
property of the Participant held by the custodian pursuant to Section 8.4
hereof; provided, however, that to the extent that the Participant is then
subject to Stock Ownership Guidelines and that such shares are subject to
transfer restrictions pursuant to such Stock Ownership Guidelines then such
shares (i) shall be issued with a legend indicating that “THE TRANSFERABILITY OF
THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY IS SUBJECT TO
TRANSFERABILITY RESTRICTIONS CONTAINED IN THE SBA COMMUNICATIONS CORPORATION
STOCK OWNERSHIP GUIDELINES” or (ii) if delivered electronically, the Company may
make such provisions as it deems necessary to ensure that each share of Class A
Common Stock is subject to the same terms and conditions as shares that are
represented by a physical stock certificate.



10

--------------------------------------------------------------------------------

 

9. Restricted Stock Units.

9.1. Grant of Restricted Stock Units.  Subject to the terms of the Plan, the
Committee may grant awards of Restricted Stock Units or RSUs.  An award of RSUs
may be subject to the attainment of specified performance goals or targets,
forfeitability provisions and such other terms and conditions as the Committee
may determine, subject to the provisions of this Plan.  At the time an award of
RSUs is made, the Committee shall establish a period of time during which the
RSUs shall vest.  Each grant of a RSU shall be evidenced by an Award Agreement
in such form as the Committee shall from time to time approve.

9.2. Dividend Equivalent Accounts.  If (and only if) required by the applicable
Award Agreement, prior to the expiration of the applicable vesting period of an
RSU, the Company shall pay dividend equivalent rights with respect to RSUs, in
which case, the Company shall establish an account for the Participant and
reflect in that account any securities, cash or other property comprising any
dividend or property distribution with respect to the Class A Common Stock
underlying each RSU.  Each amount or other property credited to any such account
shall be subject to the same vesting conditions as the RSU to which it
relates.  The Participant shall be paid the amounts or other property credited
to such account upon vesting of the RSU.

9.3. Rights as a Shareholder.  Subject to the restrictions imposed under the
terms and conditions of this Plan and the applicable Award Agreement, each
Participant receiving RSUs shall have no rights as a shareholder with respect to
such RSUs until such time as Class A Common Stock are issued to the
Participant.  Except as otherwise provided in the applicable Award Agreement,
Class A Common Stock issuable under an RSU shall be treated as issued on the
first date that the holder of the RSU is no longer subject to a substantial risk
of forfeiture as determined for purposes of Section 409A of the Code, and the
holder shall be the owner of such Class A Common Stock on such date.

9.4. Consequences Upon Vesting.  Reasonably promptly after the vesting of an
RSU, the Company shall cause to be issued and delivered to the Participant to
whom such shares were granted, either (i) a certificate evidencing such shares
of Class A Common Stock or (ii) an electronic issuance evidencing such shares of
Class A Common Stock, together with any other property of the Participant held
by the custodian pursuant to Section 9.2 hereof; provided, however, that to the
extent that the Participant is then subject to Stock Ownership Guidelines and
that such shares are subject to transfer restrictions pursuant to such Stock
Ownership Guidelines then such shares (a) shall be issued with a legend
indicating that “THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK
REPRESENTED HEREBY IS SUBJECT TO TRANSFERABILITY RESTRICTIONS CONTAINED IN THE
SBA COMMUNICATIONS CORPORATION STOCK OWNERSHIP GUIDELINES” or (b) if delivered
electronically, the Company may make such provisions as it deems necessary to
ensure that each share of Class A Common Stock is subject to the same terms and
conditions as shares that are represented by a physical stock certificate.

10. Stock Appreciation Rights.

10.1. Grant of Stock Appreciation Rights.  Subject to the terms of the Plan, any
Option granted under the Plan may include a SAR, either at the time of grant or
by amendment except that in the case of an Incentive Stock Option, such SAR
shall be granted only at the time of grant of the related Option.  The Committee
may also award to Participants SARs independent of any Option, and the per Share
exercise price of any such SAR shall be no less than 100% of the Fair Market
Value per Share on the Grant Date.  A SAR shall be subject to such terms and
conditions not inconsistent with the Plan as the Committee shall impose.  Each
grant of a SAR shall be evidenced by an Award Agreement in such form as the
Committee shall from time to time approve.

10.2. Vesting.  A SAR granted in connection with an Option shall become
exercisable, be transferable and shall lapse according to the same vesting
schedule, transferability and lapse rules that are established by the Committee
for the Option.  A SAR granted independent of an Option shall become
exercisable, be transferable and shall lapse in accordance with a vesting
schedule, transferability and lapse rules established by the Committee.

10.3. Failure to Exercise.  An Award Agreement may specify that, if on the last
day of the Option period (or in the case of a SAR independent of an Option, the
SAR period established by the Committee), the Fair Market Value of the stock
exceeds the exercise price, the Participant has not exercised the Option or SAR,
and neither the Option nor the SAR has lapsed, such SAR shall be deemed to have
been exercised by the Participant on such last day and the Company shall make
the appropriate payment therefor.



11

--------------------------------------------------------------------------------

 

10.4. Payment.  The amount of additional compensation which may be received
pursuant to the award of one SAR is the excess, if any, of the Fair Market Value
of one share of Class A Common Stock on the Appreciation Date over the exercise
price, in the case of a SAR granted in connection with an Option, or the Fair
Market Value of one (1) share of Class A Common Stock on the date the SAR is
granted, in the case of a SAR granted independent of an Option.  The Company
shall pay such excess in cash, in shares of Class A Common Stock valued at Fair
Market Value, or any combination thereof, as determined by the
Committee.  Fractional shares shall be settled in cash.

10.5. Designation of Appreciation Date.  A Participant may designate an
Appreciation Date at such time or times as may be determined by the Committee at
the time of grant by filing an irrevocable written notice with the Committee or
its designee, specifying the number of SARs to which the Appreciation Date
relates, and the date on which such SARs were awarded.  Such time or times
determined by the Committee may take into account any applicable “window
periods” required by Rule 16b-3 under the Exchange Act.

10.6. Expiration.  Except as otherwise provided in the case of SARs granted in
connection with Options, the SARs shall expire on a date designated by the
Committee which, in either event, shall not be later than ten (10) years after
the date on which the SAR was awarded.  Notwithstanding the foregoing, other
than as would otherwise result in the violation of Section 409A of the Code, an
Award Agreement may specify that the term of Awards of SARs shall be extended
automatically if the SARs would expire at a time when trading in Shares is
prohibited by law or the Company’s Insider Trading Policy to the 30th day after
the expiration of the prohibition; provided that no extension will be made if
the per Share exercise price of such SAR at the date the term would otherwise
expire is above the Fair Market Value of such Share.

11. Stock Bonuses.  Subject to the provisions of the Plan, the Committee may
grant Stock Bonuses in such amounts as it shall determine from time to time.  A
Stock Bonus shall be paid at such time and subject to such conditions as the
Committee shall determine at the time of the grant of such Stock Bonus.  Shares
of Class A Common Stock granted as a Stock Bonus shall be issued in certificated
form or electronically and delivered to such Participant as soon as practicable
after the date on which such Stock Bonus is required to be paid.

12. Performance Awards.

12.1. Grant of Performance Awards.  Subject to the terms of the Plan, the
Committee may grant Performance Awards to any officer or employee of the Company
or its Subsidiaries.  The provisions of Performance Awards need not be the same
with respect to all Participants.  A Performance Award may consist of a right
that is (i) denominated in cash or Shares (including but not limited to
Restricted Stock or Restricted Stock Units), (ii) valued, as determined by the
Committee, in accordance with the achievement of one or more performance
criteria as the Committee shall establish, and (iii) payable at such time and in
such form as the Committee shall determine.  Each grant of a Performance Award
shall be evidenced by an Award Agreement in such form as the Committee shall
from time to time approve.  To the extent a Performance Award consists of a
Restricted Stock Unit, a Restricted Stock Award or other Award payable in Shares
that is conditioned on the achievement of performance goals during a Performance
Period, then the applicable provisions of this Plan shall also apply to such
Award.

12.2. Terms and Conditions.  Each Performance Award shall contain provisions
regarding (a) the target and maximum amount payable to the Participant, (b) the
performance criteria and level of achievement versus these criteria which shall
determine the amount of such payment, (c) the period as to which performance
shall be measured for establishing the amount of any payment, (d) the timing of
any payment earned by virtue of performance, (e) restrictions on the alienation
or transfer of the Performance Award prior to actual payment, (f) forfeiture
provisions, and (g) such further terms and conditions, in each case not
inconsistent with the Plan, as may be determined from time to time by the
Committee.  In the event the Committee provides for dividends or dividend
equivalents to be payable with respect to any Performance Awards denominated in
Shares, actual payment of such dividends or dividend equivalents shall be
conditioned upon the performance goals underlying the Performance Award being
met.

12.3. Performance Criteria.  The Committee shall establish the performance
criteria and level of achievement versus these criteria which shall determine
the amount payable under a Performance Award, which criteria may be based on
Company financial or operational performance and/or personal performance
evaluations. 

12.4. Timing and Form of Payment.  The Committee shall determine the timing of
payment of any Performance Award.  The Committee may provide for or, subject to
such terms and conditions as the Committee



12

--------------------------------------------------------------------------------

 

may specify, may permit a Participant to elect (in a manner consistent with
Section 409A of the Code) for the payment of any Performance Award to be
deferred to a specified date or event. 

12.5. Extraordinary Events. At, or at any time after, the time an Award is
granted, the Committee, in its sole discretion, may provide for the manner in
which performance will be measured against the performance criteria (or may
adjust the performance criteria ) to reflect the impact of specific corporate
transactions, accounting or tax law changes, asset write-downs, significant
litigation or claim adjustment, foreign exchange gains and losses, disposal of a
segment of a business, discontinued operations, refinancing or repurchase of
bank loans or debt securities, unbudgeted capital expenditures and other unusual
or infrequently occurring events.

13. Other Stock-Based Awards.

Awards of shares of Class A Common Stock, stock appreciation rights, phantom
stock and other awards that are valued in whole or in part by reference to, or
otherwise based on, Class A Common Stock, may also be made, from time to time,
to Eligible Individuals as may be selected by the Committee.  Such awards may be
made alone or in addition to or in connection with any Option, Restricted Stock
Unit or any other award granted hereunder.  The Committee may determine the
terms and conditions of any such award.  Each award shall be evidenced by an
Award Agreement that shall specify the number of shares of Class A Common Stock
subject to the award, any consideration therefor, any vesting or performance
requirements and such other terms and conditions as the Committee shall
determine.

14. Effect of Termination of Service on Awards.

14.1. Termination of Employment.  The Committee shall establish the effect of a
termination of employment or service on the rights and benefits under each award
under this Plan and in so doing may make distinctions based upon, inter alia,
the cause of termination and type of award.  If the Participant is not an
employee of the Company or one of its Subsidiaries and provides other services
to the Company or one of its Subsidiaries, the Committee shall be the sole judge
for purposes of this Plan (unless a contract or the Award Agreement otherwise
provides) of whether the Participant continues to render services to the Company
or one of its Subsidiaries and the date, if any, upon which such services shall
be deemed to have terminated.

14.2. Termination of Employment Without Cause.  Unless otherwise provided in an
Award Agreement, upon the termination of the employment or other service of a
Participant with the Company, a Subsidiary or Affiliate, other than by reason of
Cause, death or Disability, any Option or SAR granted to such Participant which
has vested as of the date upon which the termination occurs shall be exercisable
for a period not to exceed ninety (90) days after such termination.  Upon such
termination, (i) the Participant’s unvested Options or SARs shall expire and the
Participant shall have no further right to exercises such Options or SARs and
(ii) any Restricted Stock or RSU that is subject to restrictions at the time of
termination shall be forfeited and reacquired by the Company.  Notwithstanding
the provisions of this Section 14.2, the Committee may provide, by rule or
regulation, in any Award Agreement, or in any individual case, in its sole
discretion, that following the termination of employment or service of a
Participant with the Company, a Subsidiary or Affiliate, other than a
termination resulting from Cause, a Participant may (a) exercise an Option, in
whole or in part, at any time subsequent to such termination of employment or
service and prior to termination of the Option pursuant to Section 7.6 above,
either subject to or without regard to any vesting or other limitation on
exercise imposed pursuant to the applicable Award Agreement and (b) any
restrictions or forfeiture conditions relating to the vesting of a Restricted
Stock Award or Restricted Stock Unit shall be waived in whole or in part in the
event of such termination.

14.3. Termination of Employment for Cause.  Upon termination of the employment
or other service of a Participant with the Company, a Subsidiary or Affiliate,
as the case may be, for Cause, (i) any Option or SAR granted to the Participant
shall expire immediately and the Participant shall have no further right to
exercise such Option or SAR, as the case may be and (ii) any Restricted Stock or
RSU that is subject to restrictions at the time of termination shall be
forfeited and reacquired by the Company.  The Committee shall determine whether
Cause exists for purposes of this Plan.

14.4. Termination of Employment by Disability or Death.  Unless otherwise
provided in an Award Agreement, if a Participant’s employment or service with
the Company, the Subsidiary or Affiliate, as the case may be, terminates by
reason of Disability or death, all outstanding Options and SARs held by the
Participant at the time of death or Disability (the “Date of Termination by
Death or Disability”) shall immediately vest and, (i) in the case of termination
by Disability, the Participant, or (ii) in the case of termination by death, the
Participant’s estate, the



13

--------------------------------------------------------------------------------

 

devisee named in the Participant’s valid last will and testament or the
Participant’s heir at law who inherits the Option (whichever is applicable), has
the right, at any time prior to the one (1) year anniversary of the Date of
Termination by Death or Disability to exercise, in whole or in part, any portion
of the Options or SARs held by the Participant on the Date of Termination by
Death or Disability.  Unless otherwise provided in a Award Agreement, if a
Participant’s employment or service with the Company, the Subsidiary or
Affiliate, as the case may be, terminates by reason of Disability or death, any
time-based restrictions applicable to any outstanding RSU or Restricted Stock
shall be deemed waived.

14.5. Events Not Deemed Terminations of Service.  Unless the express policy of
the Company or one of its Subsidiaries or Affiliates, as the case may be, or the
Committee, otherwise provides, the employment relationship shall not be
considered terminated in the case of (i) sick leave, (ii) military leave, or
(iii) any other leave of absence authorized by the Company or one of its
Subsidiaries, or the Committee; provided that such leave is for a period not
exceeding the period permitted by applicable law.  In the case of any employee
of the Company or one of its Subsidiaries on an approved leave of absence,
continued vesting of the award while on leave from the employ of the Company or
one of its Subsidiaries may be suspended until the employee returns to service,
unless the Committee otherwise provides or Applicable Laws otherwise
require.  In no event shall an award be exercised after the expiration of the
term set forth in the Award Agreement.

14.6. Effect of Change of Entity Status.  Unless otherwise provided in an Award
Agreement or by the Committee, in its sole and absolute discretion, on a case-by
case basis, for purposes of this Plan and any Award, if an entity ceases to be a
Subsidiary or Affiliate of the Company, a termination of employment or service
shall be deemed to have occurred with respect to each Eligible Individual in
respect of such Subsidiary or Affiliate who does not continue as an Eligible
Individual in respect of another entity within the Company or another Subsidiary
or Affiliate that continues as such after giving effect to the transaction or
other event giving rise to the change in status.

15. Awards to Independent Directors.

15.1. Initial Grants of Options to Independent Directors.  Each person who is
initially elected to the Board after the Effective Date and who is an
Independent Director at the time of such initial election shall automatically be
granted Non-qualified Stock Options, Restricted Stock and/or Restricted Stock
Units with an aggregate value as established by the Board from time to time;
provided, however, that the number of shares of Class A Common Stock subject to
any Non-qualified Stock Option, Restricted Stock or RSU awarded under this
Section 15.1 shall be reduced by the number of shares of Class A Common Stock
subject to any Option, Restricted Stock or RSU granted to an Independent
Director pursuant to any other stock incentive plan maintained by the Company.

15.2. Annual Grants to Independent Directors.  The Committee may make an annual
grant of Non-qualified Stock Options, Restricted Stock and/or RSUs to all
Independent Directors, in an amount to be determined by the Committee in its
sole discretion and subject to the applicable limitations of the Plan.

15.3. Additional Awards to Independent Directors.  In addition to any other
grants made to Independent Directors under this Section 15.3, the Committee may
from time to time grant Options, Restricted Stock, Restricted Stock Units, Stock
Bonuses and Other Stock-Based Awards to any Independent Director, in its sole
discretion, and subject to the applicable limitations of the Plan.

15.4. Exercise Price.  The price per share of the shares subject to each Option
or SAR granted to an Independent Director shall equal 100% of the Fair Market
Value of a share of Class A Common Stock on the date the option is granted.

15.5. Vesting.  Except as set forth in the Award Agreement, subject to the
provisions of this Section 15, (i) any Option, SAR, Restricted Stock or RSU
granted to an Independent Director pursuant to Section 15.1 shall vest and, in
the case of Options or SARs, become exercisable, in cumulative annual
installments of 20% each on the first, second, third, fourth and fifth
anniversaries of the date the Award, (ii) any other Options, SARs, Restricted
Stock or RSUs granted to an Independent Director pursuant to Section 15.2 or
Section 15.3 shall vest and become exercisable in accordance with the terms set
forth in the applicable Award Agreement, as determined by the Committee in its
sole discretion; provided, however, any Option or SAR granted to an Independent
Director may in the sole discretion of the Committee vest and become immediately
exercisable and any Restricted Stock or RSU which were granted pursuant to
time-based restrictions may have such restrictions waived upon the retirement of
the Independent Director in accordance with the Company’s retirement policy
applicable to directors.



14

--------------------------------------------------------------------------------

 

15.6. Vesting of Restricted Stock or Restricted Stock Units.  Reasonably
promptly after the vesting of a Restricted Stock Award or a RSU, the Company
shall cause to be issued and delivered, either physically or electronically, to
the Independent Director to whom such shares were granted, either (i) a
certificate evidencing such shares of Class A Common Stock or (ii) an electronic
issuance evidencing such shares of Class A Common Stock; provided, however, that
to the extent that the Independent Director is then subject to Stock Ownership
Guidelines and that such shares are subject to transfer restrictions pursuant to
such Stock Ownership Guidelines then such shares (a) shall be issued with a
legend indicating that “THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES
OF STOCK REPRESENTED HEREBY IS SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS
(INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE SBA
COMMUNICATIONS CORPORATION STOCK OWNERSHIP GUIDELINES” or (b) if delivered
electronically, the Company may make such provisions as it deems necessary to
ensure that each share of Class A Common Stock is subject to the same terms and
conditions as shares that are represented by a physical stock certificate.

15.7. Term.  Unless a shorter term is otherwise provided in the applicable Award
Agreement, the term of any Non-qualified Stock Option, SAR, or RSU granted to an
Independent Director shall be ten (10) years from the date the Option, SAR, or
RSU is granted.

15.8. Effect of Termination of Service.  Unless otherwise provided in an Award
Agreement, upon a termination of the Independent Director’s services with the
Company for any reason, any unvested Option or SAR shall immediately expire and
any Restricted Stock or RSU that is subject to restrictions at the time of
termination shall be forfeited and reacquired by the Company.  Unless otherwise
provided in an Award Agreement, vested portions of any Options granted to an
Independent Director are exercisable until the first to occur of the following
events:

(i) the expiration of twelve (12) months from the date of the Independent
Director’s death or a termination of the Independent Director’s services with
the Company by reason of a Disability;

(ii) the expiration of three (3) months from the date the Independent Director’s
services with the Company are terminated for any reason other than death or
Disability; or

(iii) the expiration of ten (10) years from the date the Option was granted.

16. Recapitalization, Change In Control And Other Corporate Events.

16.1. Recapitalization.  If the outstanding shares of Class A Common Stock are
increased or decreased or changed into or exchanged for a different number or
kind of shares or other securities of the Company by reason of any
recapitalization, or reclassification, stock split, reverse split, combination
of shares, exchange of shares, stock dividend, other distribution payable in
capital stock of the Company or extraordinary cash dividend, or other increase
or decrease in such shares effected without receipt of consideration by the
Company occurring after the Effective Date, a corresponding appropriate and
proportionate adjustment shall be made by the Committee (i) in the aggregate
number and kind of shares of Class A Common Stock available under the Plan,
(ii) in the number and kind of shares of Class A Common Stock issuable upon
exercise or vesting of an outstanding Award or upon termination of the
Restriction Period applicable to a Restricted Stock Unit granted under the Plan,
(iii) in the exercise price per share of outstanding Options or SARs granted
under the Plan and (iv) to the terms and conditions of any outstanding Awards
(including, without limitation, any applicable performance targets or criteria
with respect thereto).

16.2. Reorganization.  Unless otherwise provided in an Award Agreement, in the
event of a Reorganization of the Company, the Committee may, in its sole and
absolute discretion, provide on a case-by-case basis that some or all
outstanding Awards shall become immediately exercisable, vested or entitled to
payment.  In the event of a Reorganization of the Company the Committee may, in
its sole and absolute discretion, provide on a case-by-case basis that Options
or SARs shall terminate upon the Reorganization, provided however, that any
holder of Options or SARs shall have the right, immediately prior to the
occurrence of such Reorganization and during such reasonable period as the
Committee in its sole discretion shall determine and designate, to exercise any
vested Option or SAR in whole or in part.  In the event that the Committee does
not terminate an Option or SAR upon a Reorganization of the Company then each
outstanding Option or SAR shall upon exercise thereafter entitle the holder
thereof to such number of shares of Class A Common Stock or other securities or
property to which a holder of shares of Class A Common Stock would have been
entitled to upon such Reorganization.



15

--------------------------------------------------------------------------------

 

16.3. Change in Control.  Unless otherwise provided in an Award Agreement:

(i) Acceleration of Vesting of Awards.  With respect to any Award, in connection
with a Change in Control, the Committee may, in its discretion, either by the
terms of the Award Agreement applicable to any Award or by resolution adopted
prior to the occurrence of the Change in Control, (a) provide for the assumption
or substitution of, or adjustment to, each outstanding Award, (b) accelerate the
vesting of Awards and terminate any restrictions on Awards, and/or (c) provide
for the cancellation of Awards for a cash payment per share/unit in an amount
based on Fair Market Value of the Award with reference to the Change in Control,
which amount may be zero (0) if applicable.  Notwithstanding the foregoing, if
the surviving company in a Change in Control assumes any Award or substitutes an
equivalent award, then the acceleration of vesting and termination of any
restrictions shall only be provided for, if at all, with respect to such Awards,
in the event that a Termination of Employment has occurred with respect to such
Participant and such termination was not a result of Termination of Employment
by the Company or its successor with Cause.

(ii) Performance Awards.  In the event of a Change in Control, all incomplete
Performance Periods in effect on the date the Change in Control occurs shall end
on the date immediately prior to the date of such Change in Control, and the
Committee shall determine the extent to which the applicable performance
criteria with respect to each such Performance Period have been met based upon
such audited or unaudited financial information or market returns then available
as it deems relevant and the extent to which the Performance Award may be
subject to ongoing service-based vesting requirements. 

16.4. Successors.  The obligations of the Company under the Plan shall be
binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of the Company, or upon any
successor corporation or organization succeeding to substantially all of the
assets and business of the Company.  The Company agrees that it will make
appropriate provisions for the preservation of Participant’s rights under the
Plan in any agreement or plan which it may enter into or adopt to effect any
such merger, consolidation, reorganization or transfer of assets.

16.5. Adjustments.  Adjustments under this Section 16 related to stock or
securities of the Company shall be made by the Committee whose determination in
that respect shall be final, binding, and conclusive.  No fractional shares of
Class A Common Stock or units of other securities shall be issued pursuant to
any such adjustment, and any fractions resulting from any such adjustment shall
be eliminated in each case by rounding downward to the nearest whole share or
unit.

16.6. No Limitations.  The grant of an Award pursuant to the Plan shall not
affect or limit in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure or to merge, consolidate, dissolve or liquidate, or to sell
or transfer all or any part of its business or assets.

17. Assignment or Transfer.  Except as otherwise provided under the Plan, no
Award under the Plan or any rights or interests therein shall be transferable
other than by will or the laws of descent and distribution.  The Committee may,
in its discretion, provide that an Award (other than an Incentive Stock Option)
is transferable without the payment of any consideration to a Participant’s
family member, whether directly or by means of a trust or otherwise, subject to
such terms and conditions as the Committee may impose.  For this purpose,
“family member” has the meaning given to such term in the General Instructions
to the Form S-8 registration statement under the Securities Act.  All Awards
under the Plan shall be exercisable, during the Participant’s lifetime, only by
the Participant or a person who is a permitted transferee pursuant to this
Section 17.

18. Ownership and Transfer Restrictions.  The Committee, in its sole discretion,
may impose such restrictions on the ownership and transferability of Shares
received pursuant to any Award at it deems appropriate, including any
restrictions as may be imposed pursuant to the Company’s Stock Ownership
Guidelines or Insider Trading Policy.  Any such restriction shall be set forth
in the respective Award Agreement and may be referred to on the certificates
evidencing such shares.  The holder shall give the Company prompt notice of any
disposition of shares of Class A Common Stock acquired by exercise of an
Incentive Stock Option within (i) two (2) years from the date of granting
(including the date the Option is modified, extended or renewed for purposes of
Section 424(h) of the Code) such Option to such holder or (ii) one (1) year
after the transfer of such shares to such holder.



16

--------------------------------------------------------------------------------

 

19. Limitations on Re-Pricing and Exchange of Options and SARs.  The approval by
a majority of the votes present and entitled to vote at a duly held meeting of
the shareholders of the Company at which a quorum representing a majority of all
outstanding voting stock is, either in person or by proxy, present and voting on
the matter, or by written consent in accordance with applicable state law and
the Articles of Incorporation and Bylaws of the Company shall be required prior
to the Committee effecting any of the following, except for adjustments pursuant
to Section 16 hereof:  (i) re-pricing of any Option or SAR granted under the
Plan by canceling and regranting Options or SARs or by lowering the exercise
price, (ii) conducting a cash buyout of any underwater Options or SARs, (iii)
replacing an underwater Option or SAR with another Award, or (iv) taking any
other action that would be treated as a repricing under generally accepted
accounting principles.  For purposes of this Section 19, Options and SARs will
be deemed to be “underwater” at any time when the Fair Market Value of the Class
A Common Stock is less than the exercise price of the Option or SAR.

20. Disclaimer of Rights.  No provision in the Plan, any Award granted or any
Award Agreement entered into pursuant to the Plan shall be construed to confer
upon any individual the right to remain in the employ of the Company or to
interfere in any way with the right and authority of the Company either to
increase or decrease the compensation of any individual, including any
Participant, at any time, or to terminate any employment or other relationship
between any individual and the Company.  A holder of an Award shall not be
deemed for any purpose to be shareholder of the Company with respect to such
Award except to the extent that such Award shall have been exercised with
respect thereto and, in addition, a stock certificate shall have been issued
theretofore and delivered to the holder, or except as expressly provided by the
Committee in writing.  No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distributions
or other rights for which the record date is prior to the date such stock
certificate is issued, except as expressly provided in Section 16 hereof.

21. Nonexclusivity of the Plan.  The adoption of the Plan shall not be construed
as creating any limitations upon the right and authority of the Committee to
adopt such other incentive compensation arrangements (which arrangements may be
applicable either generally to a class or classes of individuals or specifically
to a particular individual or individuals) as the Committee in its discretion
determines desirable, including, without limitation, the granting of stock
options or stock appreciation rights other than under the Plan.

22. Securities Matters.

22.1. Compliance with Laws.  Notwithstanding anything herein to the contrary,
the Company shall not be obligated to cause to be issued or delivered any shares
of Class A Common Stock pursuant to the Plan unless and until the Company is
advised by its counsel that the issuance and delivery of such shares is in
compliance with all Applicable Laws, regulations of governmental authority and
the requirements of any securities exchange on which Class A Common Stock are
traded.  The Committee may require, as a condition of the issuance and delivery
of certificates evidencing Class A Common Stock pursuant to the terms hereof,
that the recipient of such shares make such covenants, agreements and
representations, and that such certificates bear such legends, as the Committee,
in its sole discretion, deems necessary or desirable.  To the extent that there
is not an effective registration statement available for the issuance of shares
of Class A Common Stock upon the vesting of a RSU or the exercise of an Option,
the Company may, in its sole discretion, either (i) deliver shares that are
subject to additional transferability restrictions pursuant to the Securities
Act and may make such provisions as it deems necessary to ensure compliance by
the Participant with such restrictions or (ii) defer the effectiveness of any
exercise of an Option granted hereunder in order to allow the issuance of
Class A Common Stock pursuant thereto to be made pursuant to registration or an
exemption from the registration or other methods for compliance available under
federal or state securities laws.  During the period that the effectiveness of
the exercise of an Option has been deferred, the Participant may, by written
notice, withdraw such exercise and obtain the refund of any amount paid with
respect thereto.

22.2. Section 16 Compliance.  With respect to persons subject to Section 16 of
the Exchange Act, transactions under this Plan are intended to comply with all
applicable conditions of Rule 16b-3 of the Exchange Act or its successors under
the Exchange Act.  To the extent any provision of the Plan, the grant of an
award, or action by the Committee fails to so comply, it shall be deemed null
and void, to the extent permitted by Applicable Law and deemed advisable by the
Committee.

23. Withholding Obligation.  The Committee may make such provisions and take
such steps as it may deem necessary or appropriate for the withholding of any
taxes that the Company is required by any Applicable Law or regulation of any
governmental authority, whether federal, state or local, domestic or foreign, to
withhold in



17

--------------------------------------------------------------------------------

 

connection with the exercise of any Option or SAR, the vesting of any Restricted
Stock or RSU or the grant of Class A Common Stock pursuant to an Award.  The
Award Agreement may provide, subject to any limitations set forth therein, that
the following forms of consideration may be used by the Participant for payment
of any withholding due:  cash or check, other Shares which have a Fair Market
Value on the date of surrender equal to the amount of withholding due;
withholding of Shares deliverable upon exercise or vesting, which have a Fair
Market Value on the date of surrender equal to the amount of withholding due;
consideration received by the Company under a broker-assisted sale and
remittance program, or “cashless” exercise/sale procedure, acceptable to the
Committee; such other consideration and method of payment for the withholding
due to the extent permitted by Applicable Laws; or any combination of the
foregoing methods of payment.  The amount of withholding tax paid with respect
to an Award by the withholding of Shares otherwise deliverable pursuant to the
Award or by delivering Shares already owned shall not exceed the maximum
statutory withholding required with respect to that Award (or such other limit
as the Committee shall impose, including without limitation, any limit imposed
to avoid or limit any financial accounting expense relating to the Award).

24. Plan Construction.

24.1. Rule 16b-3.  Notwithstanding any other provision of the Plan, the Plan,
and any Award granted or awarded to any individual who is then subject to
Section 16 of the Exchange Act, shall be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule.  To the extent
permitted by Applicable Laws, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.  Notwithstanding the foregoing, the Company shall have no
liability to any Participant for Section 16 consequences of awards or events
under awards if an award or event does not so qualify.

24.2. Code Section 409A Compliance.  The Board intends that, except as may be
otherwise determined by the Committee, any awards under the Plan are either
exempt from or satisfy the requirements of Section 409A of the Code and related
regulations and Treasury pronouncements (“Section 409A”) to avoid the imposition
of any taxes, including additional income or penalty taxes, thereunder.  If the
Committee determines that an award, Award Agreement, acceleration, adjustment to
the terms of an award, payment, distribution, deferral election, transaction or
any other action or arrangement contemplated by the provisions of the Plan
would, if undertaken, cause a Participant’s award to violate Section 409A,
unless the Committee expressly determines otherwise, such award, Award
Agreement, payment, acceleration, adjustment, distribution, deferral election,
transaction or other action or arrangement shall not be undertaken and the
related provisions of the Plan and/or Award Agreement will be deemed modified
or, if necessary, rescinded in order to comply with the requirements of
Section 409A to the extent determined by the Committee without the consent of or
notice to the Participant.

24.3. No Guarantee of Favorable Tax Treatment.  Although the Company intends
that awards under the Plan will be exempt from, or will comply with, the
requirements of Section 409A of the Code, the Company does not warrant that any
award under the Plan will qualify for favorable tax treatment under Section 409A
of the Code or any other provision of federal, state, local or foreign law.  The
Company shall not be liable to any Participant for any tax, interest or
penalties the Participant might owe as a result of the grant, holding, vesting,
exercise or payment of any award under the Plan.

25. Amendment And Termination of the Plan.

25.1. Board Authorization.  The Board may, at any time, terminate or, from time
to time, amend, modify or suspend this Plan, in whole or in part.  No awards may
be granted during any period that the Board suspends this Plan.

25.2. Shareholder Approval.  To the extent then required by Applicable Laws or
any applicable listing agency or required under Sections 422 or 424 of the Code
to preserve the intended tax consequences of this Plan, or deemed necessary or
advisable by the Board, any amendment to this Plan shall be subject to
shareholder approval.

25.3. Amendments to Awards.  Without limiting any other express authority of the
Committee under (but subject to) the express limits of this Plan, the Committee
by agreement or resolution may waive conditions of, or limitations on, awards to
Participants that the Committee in the prior exercise of its discretion has
imposed, without the consent of a Participant, and, subject to the requirements
of Sections 5 and 25.4, may make other changes to



18

--------------------------------------------------------------------------------

 

the terms and conditions of awards.  Any amendment or other action that would
constitute a repricing, exchange or repurchase of an underwater Option or SAR as
contemplated by Section 19 of the Plan is subject to the limitations set forth
therein.

25.4. Limitations on Amendments to Plan and Awards.  No amendment, suspension or
termination of this Plan or change of or affecting any outstanding award shall,
without written consent of the Participant, affect in any manner materially
adverse to the Participant any rights or benefits of the Participant or
obligations of the Company under any award granted under this Plan prior to the
effective date of such change.

25.5. Suspension or Termination of Award.  In addition to the remedies of the
Company elsewhere provided for herein, failure by a Participant to comply with
any of the terms and conditions of the Plan or the Award Agreement executed by
such Participant evidencing an award, unless such failure is remedied by such
Participant within ten (10) days after having been notified of such failure by
the Committee, shall be grounds for the cancellation and forfeiture of such
award, in whole or in part, as the Committee may determine.

26. Notices.  Any communication or notice required or permitted to be given
under the Plan shall be in writing, and mailed by registered or certified mail
or delivered by hand, if to the Company, to its principal place of business,
attention:  Stock Plan Administrator, and if to the Participant, to the address
of the Participant as appearing on the records of the Company.

27. Stock-Based Awards in Substitution for Stock Options or Awards Granted by
Other Company.  Awards may be granted to Eligible Individuals in substitution
for or in connection with an assumption of Options, SARs, a Restricted Stock
Award or other stock-based awards granted by other entities to persons who are
or who will become Eligible Individuals in respect of the Company or one of its
Subsidiaries, in connection with a distribution, merger or other reorganization
by or with the granting entity or an affiliated entity, or the acquisition by
the Company or one of its Subsidiaries, directly or indirectly, of all or a
substantial part of the stock or assets of the employing entity.  The awards so
granted need not comply with other specific terms of this Plan, provided the
awards reflect only adjustments giving effect to the assumption or substitution
consistent with the conversion applicable to the Class A Common Stock in the
transaction and any change in the issuer of the security.  Any shares that are
delivered and any awards that are granted by, or become obligations of, the
Company, as a result of the assumption by the Company of, or in substitution
for, outstanding awards previously granted by an acquired company (or previously
granted by a predecessor employer (or direct or indirect parent thereof) in the
case of persons that become employed by the Company or one of its Subsidiaries
in connection with a business or asset acquisition or similar transaction) shall
not be counted against the Share Limit or other limits on the number of shares
available for issuance under this Plan.  Any adjustment, substitution or
assumption made pursuant to this Section 27 shall be made in a manner that, in
the good faith determination of the Committee, will not likely result in the
imposition of additional taxes or interest under Section 409A of the Code.

28. Treatment of Dividends and Dividend Equivalents on Unvested Awards.  In no
event shall dividends or dividend equivalents be paid with respect to Options or
Stock Appreciation Rights.  Notwithstanding any other provision of the Plan to
the contrary, with respect to any Award that provides for or includes a right to
dividends or dividend equivalents, if dividends are declared during the period
that an equity Award is outstanding, such dividends (or dividend equivalents)
shall either (i) not be paid or credited with respect to such Award or (ii) be
accumulated but remain subject to vesting requirement(s) to the same extent as
the applicable Award and shall only be paid at the time or times such vesting
requirement(s) are satisfied.

29. Clawback of Certain Benefits.  All Awards shall be subject to reduction,
cancelation, forfeiture, or recoupment to the extent necessary to comply with
(i) the Company’s Executive Compensation Recoupment Policy or any other
clawback, forfeiture, or other similar policy as in effect at the time such
Award was granted or (ii) as required by applicable law or the listing rules of
NASDAQ or other principal stock exchange on which the Company’s Class A Common
Stock is then listed.  In addition, the Company may provide in an Award
Agreement that if the Participant receives any amount in excess of the amount
that the Participant should otherwise have received under the terms of the Award
due to a determination by the Committee that a financial, operational or other
metric upon which such Award was based was inaccurate, the Participant shall be
required to repay any such excess amount or Shares to the Company.



19

--------------------------------------------------------------------------------

 

30. Governing Law; Severability.

30.1. Violations of Law.  The Company shall not be required to sell or issue any
shares of Class A Common Stock under any Award if the sale or issuance of such
shares would constitute a violation by the individual holding the Award, the
Participant or the Company of any provisions of any law or regulation of any
governmental authority, including without limitation any federal or state
securities laws or regulations.  Any determination in this connection by the
Committee shall be final, binding, and conclusive.  The Company shall not be
obligated to take any affirmative action in order to cause the exercisability or
vesting of an Option, the exercise of an Option or the issuance of shares
pursuant to the exercise of an Option or expiration of a Restriction Period to
comply with any law or regulation of any governmental authority.

30.2. Governing Law.  This Plan shall be governed by, and construed and enforced
in accordance with, the laws of the State of Florida, without regard to
conflicts of laws thereof.

30.3. Non-U.S. Laws.  The Committee shall have the authority to adopt such
modifications, procedures, and subplans as may be necessary or desirable to
comply with provisions of the laws of foreign countries in which the Company or
its Subsidiaries may operate to assure the viability of the benefits from Awards
granted to Participants performing services in such countries and to meet the
objectives of the Plan.

30.4. Severability.  If any provision of the Plan or any Award Agreement shall
be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.



20

--------------------------------------------------------------------------------